Citation Nr: 1637397	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability, to include depressive disorder and anxiety disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for myopia, previously claimed as nervous condition with residuals of diminished eyesight following gas chamber training.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for uterine fibroids, claimed as a uterus infection and chlamydia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

In a July 2010 report of general information, the Veteran provided a street address to VA in a report of general information.  In a July 2011 medical records release form and a July 2011 notice of disagreement, the Veteran provided VA a post office box address.  In a June 2012 VA treatment record, the Veteran informed VA that her permanent address had changed.  In an August 2012 substantive appeal to the Board, the Veteran requested a videoconference hearing.  On her substantive appeal, the Veteran indicated that her address was the same as that noted in the June 2012 VA treatment record.  In an April 2013 statement in support of claim, the Veteran listed another address, at a different post office box than listed in July 2011.

In September 2015, the RO mailed a letter, advising the Veteran of the date, location, and time of a scheduled videoconference hearing, to the Veteran's street address as shown in the July 2010 report of general information, rather than the address listed in the June 2012 VA treatment record or the post office box listed in the April 2013 statement in support of claim.  The postal service subsequently returned that letter to VA, with a notation indicating that the Veteran did not live at that address.

The Board finds that VA did not provide the Veteran with adequate notice of the scheduled hearing to her most recent address of record.  Therefore, the claim must be remanded to reschedule the requested hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Attempt to verify current contact information for the Veteran and document those attempts in the claims file.  Notify the Veteran in a letter mailed to the most recent address of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, return the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

